Title: To Thomas Jefferson from Leonard Jarvis, 27 August 1808
From: Jarvis, Leonard
To: Jefferson, Thomas


                  
                     Sir!
                     Surry, Blue Hill, 27 Augt. 1808
                  
                  From the conviction that nothing conducive in any way to the prosperity of our country can be uninteresting to you, I take the liberty to send you enclosed a transcript of a supplement to the Gazette of Madrid containg some important observations & facts respecting the yellow fever. This tract is not only valuable by indicating a preventive, as well as a specific remedy, (if the author may be credited) for this hitherto fatal disorder; but also by the tendency of some of the facts to favor the opinion of its not being contagious: for should this opinion become universal our vessels would probably be releived from the protracted & ruinous quarantine they now have to suffer throughout Spain & on the shores of the Mediterranean. 
                  I am, very respectfully, Sir! Yr mo Obdt Servt.
                  
                     Leod. Jarvis 3d 
                     
                  
               